Citation Nr: 0708267	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for gastroesophageal reflux disease (GERD) with 
irritable bowel syndrome (IBS).

2.  Entitlement to an initial disability rating in excess of 
30 percent for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

By rating decision dated in June 2004, the RO granted service 
connection for an adjustment disorder with depressed mood and 
assigned a 30 percent disability evaluation, effective 
September 2003.

The May 2005 rating decision granted the veteran's claim for 
service connection of GERD with IBS, and assigned a 10 
percent disability evaluation, effective September 2003.  In 
March 2006, subsequent to the veteran's substantive appeal as 
to the assigned disability evaluation for this condition, the 
RO granted the veteran a 30 percent disability evaluation for 
his GERD with IBS, effective September 2003.  Nonetheless, 
the veteran has not indicated that he is satisfied with this 
evaluation,.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(even if a rating is increased during the pendency of an 
appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran's GERD with IBS causes bloating, 
constipation, and recurrent epigastric distress, but it is 
not productive of vomiting, weight loss, hematemesis or 
melena, nor does his GERD with IBS severely impair his 
health.

2.  The veteran's adjustment disorder with depressed mood is 
manifested by insomnia, nightmares, and dysphoria, but does 
not cause occupational and social impairment due to impaired 
speech; difficulty in understanding complex commands; memory 
impairment; impaired thought processes; or panic attacks.  
There also are no objective clinical indications of suicidal 
or homicidal ideations or hallucinations or delusions.


CONCLUSION OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for GERD with IBS.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7319, 7346 (2006).

2.  The criteria are not met for a rating higher than 30 
percent for an adjustment disorder with depressed mood.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9435 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignments 
as to his GERD with IBS and adjustment disorder with 
depressed mood.  In this regard, because the June 2004 and 
May 2005 rating decisions granted the veteran's claims of 
entitlement to service connection for an adjustment disorder 
with depressed mood and GERD with IBS, respectively, such 
claims are now substantiated.  As such, his filing of notices 
of disagreement as to the June 2004 and May 2005 
determinations do not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statements of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's GERD with 
IBS (38 C.F.R. § 4.114, DCs 7319, 7346) and adjustment 
disorder with depressed mood (38 C.F.R. § 4.130, DC 9435), 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  In 
addition, a March 2005 letter explained the evidence 
necessary to substantiate a claim for an increased rating for 
the veteran's adjustment disorder.  In addition, March 2006 
and April 2006 letters also explained the basis for 
determining disability evaluation and for determining an 
effective date upon the grant of an increased disability 
evaluation, in compliance with Dingess/Hartman.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular ratings, but also to obtain 
all schedular ratings above the initial 30 percent 
evaluations that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve higher ratings for his GERD with IBS and 
adjustment disorder with depressed mood.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

The veteran's GERD with IBS was initially evaluated under 
38 C.F.R. § 4.114, DC 7319.  The highest possible rating 
under this code is 30 percent, requiring severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.

In the aforementioned March 2006 rating decision, the 
veteran's GERD with IBS was evaluated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2004) 
(when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).  According to the code, a 30 percent disability 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, which is 
productive of considerable impairment of health.  For the 
highest, 60 percent disability evaluation, there must be 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severely impaired health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346.  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's adjustment 
disorder with depressed mood is presently evaluated as 30-
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9435.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9435.

Analysis

GERD with IBS

The Board finds that the veteran's disability picture is most 
consistent with the currently assigned 30 percent disability 
evaluation, so a higher rating is not warranted.  While the 
objective clinical evidence of record shows his GERD with IBS 
causes episodes of epigastric distress, with constipation, 
pyrosis, and bloating.  In February 2004 he complained of 
only occasional nausea.  There is no evidence of dysphagia or 
substernal, arm, or shoulder pain.  There is also no evidence 
of vomiting, hematemesis, melena, or considerably impaired 
health.  Moreover, none of his symptoms have been 
characterized as severe.  38 C.F.R. §§ 4.2, 4.6.  Likewise, 
the record is negative for evidence of medical treatment for 
his GERD with IBS, and the veteran reported that he utilized 
only over-the-counter medication on an as-needed basis.  
Therefore, his symptomatology most closely fits within the 
criteria for the currently assigned 30 percent disability 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional and unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his GERD with IBS, standing alone, 
results in marked interference with his employment (that is, 
beyond that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Rather, it appears from the record that 
he has not required any hospitalization or prolonged 
treatment for his GERD with IBS.  Similarly, the August 2004 
VA examiner found that his GERD with IBS would not interfere 
with employment, due to the intermittent nature of his 
symptoms.  So there is no basis for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
veteran's GERD with IBS on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Adjustment Disorder with Depressed Mood

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating, and that a higher evaluation is 
not warranted.  

The objective clinical evidence of record does not show that 
the veteran has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His VA examination reports indicate he is 
correctly oriented (to time, person, place, situation, etc.) 
and cooperative, with good eye contact and grooming.  In 
addition, there is no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also is no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor is there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech is coherent and relevant and there is no 
evidence of an impaired thought process or psychoses.  
Records also show he is able to participate in many 
activities of daily living - despite his flashbacks and 
nightmares, which are already contemplated by the currently 
assigned 30 percent evaluation.  Furthermore, the veteran 
denies having any psychiatric treatment or use of 
psychotropic medication for his adjustment disorder with 
depressed mood.

Additionally, the veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected adjustment disorder with depressed mood was 62 and 
64, respectively, at his February 2004 and July 2004 VA 
examinations.  The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  And 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a score of 61 to 70 is indicative of some 
mild symptoms, such as a depressed mood and mild insomnia, or 
some difficulty in social or occupational functioning, but 
generally with some meaningful interpersonal relationships.  
See also 38 C.F.R. § 4.130 and Richard v. Brown, 9 Vet. App. 
266, 267 (1996).   As such, there is no justification for 
increasing the rating for his generalized anxiety disorder on 
the basis of his GAF scores; they clearly exceed the 
requirements for a rating higher than 30 percent.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his adjustment 
disorder with depressed mood has caused marked interference 
with his employment (beyond that contemplated by his 30 
percent schedular rating) or that adjustment disorder with 
depressed mood necessitated frequent periods of 
hospitalization such that application of the regular 
schedular rating standards is rendered impracticable.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
30 percent for adjustment disorder with depressed mood.   
Accordingly, the preponderance of the evidence is against 
the claim, it must be denied because the benefit-of-the-doubt 
rule is inapplicable.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER


The claim for an initial rating higher than 30 percent for 
GERD with IBS is denied.

The claim for an initial rating higher than 30 percent for 
adjustment disorder with depressed mood is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


